Name: Commission Implementing Regulation (EU) 2015/1991 of 5 November 2015 amending Regulation (EC) No 555/2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  documentation;  farming systems;  beverages and sugar;  production;  agricultural policy
 Date Published: nan

 6.11.2015 EN Official Journal of the European Union L 290/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1991 of 5 November 2015 amending Regulation (EC) No 555/2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 70 and 145(3) thereof, Whereas: (1) Chapter III of Title I of Part II of Regulation (EU) No 1308/2013 lays down rules concerning duration, management and control of the scheme of authorisations for vine plantings which replaces the transitional planting right regime set out in Council Regulation (EC) No 1234/2007 (2). It also contains provisions empowering the Commission to adopt implementing acts concerning management and control of that scheme. However, in accordance with Article 230(1)(b)(ii) of Regulation (EU) No 1308/2013 the transitional planting right regime set out in Regulation (EC) No 1234/2007 remains applicable until 31 December 2015. (2) Chapter II of Title IV of Commission Regulation (EC) No 555/2008 (3) contains rules on the transitional planting rights regime and specifies the communication obligations of Member States concerning the implementation of that regime. In view of the application of the scheme of authorisations for vine plantings as of 1 January 2016 and the notification obligations concerning that new scheme set out in Article 11 of Commission Implementing Regulation (EU) 2015/561 (4), it is necessary to specify which communication obligations set out in Regulation (EC) No 555/2008 will continue to apply in 2016. Furthermore, in order to ensure that the Commission receives all the information concerning the implementation of the transitional planting rights regime between 1 August 2014 and 31 December 2015 and is informed of the inventory of planting rights on 31 December 2015 for the controllability of Article 68 of Regulation (EU) No 1308/2013, it is also necessary to amend the reference dates and set the final date for certain communication obligations. (3) Articles 61 and 65(5) of Regulation (EC) No 555/2008 lay down details on yearly communication obligations related to new planting rights and planting rights in reserves. Those provisions need to be amended to set the deadline by which the communications should be done for the last time and the reference period to be considered for those final communications. (4) In accordance with Article 230(1)(b)(i) of Regulation (EU) No 1308/2013, the provisions of Regulation (EC) No 1234/2007 concerning unlawful plantings continue to apply until the areas concerned are grubbed up. Therefore, Chapter I of Title IV of Regulation (EC) No 555/2008 on unlawful plantings should also continue to apply after 1 January 2016 to those unlawful plantings which have been detected before 31 December 2015 and are not yet grubbed up by that date and until such areas are grubbed up. However, in order to eliminate communication obligations which are no longer relevant, and to clarify the conditions under which Member States may no longer have the obligation to submit yearly communications on unlawful plantings, it is necessary to amend Article 58 of Regulation (EC) No 555/2008. (5) Chapter IV of Title IV of Regulation (EC) No 555/2008 contains rules on inventory and measurement of the area planted. Article 74 lays down details on yearly communication obligations related to the inventory of wine-growing areas and of planting rights. This provision needs to be amended to set the deadline by which the communications on the inventory of planting rights and the inventory of main wine grape varieties should be done for the last time, and the reference date to be considered for those final communications. To have the information on the total of planting rights that could be converted into authorisations after 1 January 2016 in application of Article 68 of Regulation (EU) No 1308/2013, that reference date should be the last date of operation of the planting rights regime, i.e. 31 December 2015. Furthermore, these final communications should not include the information on the inventory of wine-growing areas, since the communication on that subject is replaced by the communication referred to in Article 11(1)(a) of Implementing Regulation (EU) 2015/561 from 1 January 2016. (6) Regulation (EC) No 555/2008 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 555/2008 Regulation (EC) No 555/2008 is amended as follows: (1) Article 58 is replaced by the following: Article 58 Communications 1. Member States shall communicate to the Commission by 1 March each year the areas for which penalty was paid and the amount of penalty that was actually imposed in the form set out in Table 1 of Annex XIII. They shall also communicate to the Commission their legislation related to these penalties. Such obligation shall no longer apply to those Member States where no unlawful plantings remain to be grubbed up. 2. Save as otherwise indicated in the appropriate tables of Annex XIII to this Regulation, the communications referred to in Article 85c(3), Article 188a(1) and Article 188a(2) of Regulation (EC) No 1234/2007 shall refer to the previous wine year. The yearly communications shall be made in the forms set out in Tables 3 and 7 of Annex XIII to this Regulation. 3. Member States may decide whether or not to include details related to regions in the communications referred to in paragraphs 1 and 2. (2) Article 61 is replaced by the following: Article 61 Member States communication obligations related to new planting rights Member States shall communicate to the Commission by 1 March 2016 the following information in respect of the period from 1 August 2014 to 31 December 2015: (a) the total areas for which new planting rights have been granted in accordance with each of paragraphs 1, 2 and 3 of Article 60; and (b) the total area for which new planting rights have been granted cumulatively in accordance with Article 85h of Regulation (EC) No 1234/2007; where a Member State makes use of the derogation provided for in Article 60(6) of this Regulation, it shall instead communicate an estimate of the total area concerned, which shall be based on the results of the monitoring carried out. This communication shall be made in the form set out in Table 8 of Annex XIII to this Regulation. Member States may decide whether or not to include details related to regions in the communication. (3) In Article 65, paragraph 5 is replaced by the following: 5. Member States shall, in the form laid down in Table 9 of Annex XIII, communicate to the Commission by 1 March 2016 the following information in respect of the period from 1 August 2014 to 31 December 2015: (a) the planting rights allocated to the reserves; (b) the planting rights granted from the reserve against or without payment. (4) Article 74 is replaced by the following: Article 74 Inventory The data communicated in the inventory in accordance with Article 145(3) of Regulation (EU) No 1308/2013 by 1 March 2016 shall refer to 31 December 2015. It shall contain the information specified in Tables 15 and 16 of Annex XIII to this Regulation. Member States may decide whether or not to include details related to regions in the communication. (5) In Annex XIII, Table 14 is deleted. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/561 of 7 April 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings (OJ L 93, 9.4.2015, p. 12).